DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 16 December 2021 has been entered.
Claims 1-9 remain pending in the application, wherein claims 1, 3, and 5-9 have been amended.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “sandwiched separably” in line 2.  Applicant asserts support for the amendment is found in paragraphs 0053 and 0056 of the instant specification.  However, a review of that portion of the specification and the entirety of applicant’s disclosure does not find support for the thermal insulation member being sandwiched separably as claimed.  These paragraphs disclose 
Claims 2-9 stand rejected as they depend on a rejected claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 1-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the phrase “sandwiched separably” in line 2.  This phrase is unclear because the term “separably” may have multiple meanings that result in very different structural features.  For example, “separably” may refer to being sandwiched indirectly (i.e. separated from one or both of the objects) or may refer to the functionality of being removable from one or both of the objects.  
Claims 2-9 stand rejected as they depend on a rejected claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tomita et al. (WO 2015/080065, previously cited, using US PGPub. No. 2016/0264479 as an equivalent English translation, previously cited; hereafter “Tomita ‘479”) in view of Sane et al. (US PGPub. 2007/0163250).
Claim 1: Tomita ‘479 teaches a heat insulating film (i.e. a thermal insulation member) having a porous material dispersed in a matrix (paragraph 0018).  The porous material may be a plate shape so that it can be applied as layers to a substrate (paragraph 0034) (i.e. a first main surface of the porous material opposed to a first object).  Tomita ’479 teaches that when the porous material is a plate and forms a heat insulating film, conduction of heat in the thickness direction of the heat insulating film (i.e. and of the porous material) tends to hardly occur (i.e. the thermal insulation member suppresses or interrupts heat transfer between its two sides) (paragraph 0035).   Tomita ‘479 teaches that the porous material has a porous structure in which a plurality of pores are formed (paragraph 0030).  The porous material has ZrO2 particles and a dissimilar material (i.e. a different type material) present on the surface of the ZrO2 particles as the framework (i.e. skeleton) of the porous structure (i.e. a porous structure of ceramic) (paragraph 0030), wherein the dissimilar 2, TiO2, La2O3, Y2O3, etc. (paragraph 0028).  Specific examples of the porous material made of ZrO2 particles and each of these dissimilar materials are listed as Examples 1-8 and 14-16 in Table 1.  Tomita ‘479 teaches that the heat insulating film may be formed on a surface constituting an engine combustion chamber, inner wall of an exhaust tube of a car, or other target substrate (paragraph 0085) or may be prepared as a thin plate and adhesively bonded to a substrate (i.e. by interposing an adhesive agent) (paragraph 0086), and the substrate may be a metal, glass, plastic, wood, cloth, paper, etc. (paragraph 0087).  An engine combustion chamber or inner wall of an exhaust tube would have a surface opposite the second main surface of the heat insulting film (i.e. the second main surface being on the opposite side of the film from the adhesively-bonded side), and an opposing surface (i.e. second object) would be considered as separably (i.e. indirectly) sandwiching the heat insulating film due to the indefiniteness outlined above.  It is noted that separating two objects, including separating the heat insulating film from an object, is possible with enough force or other means (e.g., chemical or thermal) to overcome the adhesive, and therefore the heat insulating film is considered to be sandwiched separably.  However, Tomita ‘479 does not teach explicitly where the heat insulating film is sandwiched directly between a first object and second object made of at least one of the recited materials and suppresses heat transfer between the first object and second object.  It is noted that being sandwiched directly to both the first and second objects is not currently claimed but is an alternative interpretation based on the amendment filed 03 September 2021.
In a related field of endeavor, Sane teaches a highly insulated exhaust manifold (i.e. an exhaust tube) for an internal combustion engine (paragraph 0003).  Sane teaches that the exhaust manifold has a multiple layer construction of at least an inner layer, composite insulation zone, and 
As Tomita ‘479 and Sane both teach thermal insulation, they are analogous.  Tomita ‘479 teaches a heat insulating film that may be used on an inner wall of an exhaust tube for a combustion engine, and Sane teaches where an exhaust manifold (i.e. exhaust tube) for a combustion engine has a composite insulation zone of alternating layers of metallic foils having ceramic insulating layers disposed between adjacent layers of the foils.  It would have been obvious to one of ordinary skill in the art before the effective filing date to use the heat insulating film of Tomita ‘479 as a ceramic insulating layer disposed between adjacent layers of foils to provide a composite insulation zone in an exhaust manifold as taught by Sane as the foils facilitate a reduction in radiative heat transfer, and one would have had a reasonable expectation of success.  Sane does not teach how to keep the metallic foils and ceramic insulating layers from separating; however, Tomita ‘479 teaches that the heat insulating film (i.e. the ceramic insulating layer of Sane) may be adhesively bonded to a target substrate (paragraph 0086), which renders as obvious to one of ordinary skill in the art that the ceramic insulating layer may be adhesively bonded to the layers of foil taught by Sane (i.e. the layers 
Claim 2: Tomita ‘479 teaches generally that the content ratio of the dissimilar material (i.e. different type material) is preferably 0.1-30 vol% (paragraph 0044), which overlaps the claimed range and the courts have held that where claimed ranges overlap or lie inside of ranges disclosed in the prior art a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.  Furthermore, Tomita ‘479 teaches specific examples where the content ratio of dissimilar material is 1-20% (Table 1, Examples 1-8 and 14-16).  
	Claim 3: Tomita ‘479 does not specifically state the claimed minimum width; however, Fig. 5 copied below discloses an example of 60 nm ZrO2 particles with 10% 15 nm SiO2 particles and where the neck connections between the particles falls within the claimed ranges based on the scale provided (paragraph 0025 states that Fig. 5 is material of Example 2).  See MPEP § 2144.05. 

    PNG
    media_image1.png
    314
    325
    media_image1.png
    Greyscale

Claim 4: Sane teaches that a strain isolation layer may be included between the composite insulation zone and the outer layer (paragraph 0043).  The strain isolation layer absorbs or dampens vibrational stresses from the engine and from road harshness and accommodates unmatched thermal expansion characteristics of the outer layer and insulation zone so that the mechanical stresses from the outer layer is prevented or minimized from being transferred ultimately to the inner layer (i.e. through the composite insulation zone; i.e. compressive forces transferring from the outer layer through to the inner layer includes compressive forces acting on the thermal insulation member from the foils).
Claims 5 and 6: The claimed compressive strength and Young’s modulus are considered to be present because the porous material of Tomita ‘479 is made of substantially identical materials with a substantially identical structure as the instantly claimed thermal insulation member.  See MPEP § 2112.01.  
Claim 7: Tomita ‘479 teaches that the porous material (i.e. thermal insulation member) preferably has a thermal conductivity of 1 W/(m·K) or less (paragraph 0055) and that the heat insulating film made with this porous material has a thermal conductivity of 1.5 W/(m·K) or less (paragraph 0084), and both of these ranges overlap the claimed range.  See MPEP § 2144.05.  Furthermore, specific examples of the porous material have a thermal conductivity that is also greater than 0.1 W/(m·K) (Table 1, Examples 1-4 and 14-16).  
Claim 8: Tomita ‘479 teaches specific examples where the heat capacity of the porous material is 730-880 kJ/(m3·K), and teaches generally where the heat capacity of a heat insulating film 3·K), and these ranges overlap the claimed range.  See MPEP § 2144.05.
Claim 9: Tomita ‘479 teaches that the average particle diameter of ZrO2 particles is preferably 10 nm to 1 µm (paragraph 0042) and that the porous material preferably has an average pore diameter of 0.5-500 nm (paragraph 0032).  Both of these ranges overlap the claimed ranges.  See MPEP § 2144.05. 

Response to Arguments
Applicant’s amendments to claims 3 and 5-9 have overcome each and every indefiniteness due to antecedent basis previously set forth in the Non-Final Office Action mailed 13 October 2021.  The rejection of claims 3 and 5-9 under 35 U.S.C. 112(b) has been withdrawn.  However, claims 1-9 are currently rejected under 35 U.S.C. 112(a) and 112(b) in response to the amendment filed 16 December 2021, as outlined above.
Applicant’s arguments filed 16 December 2021 have been fully considered but they are not persuasive.   Applicant argues, see p. 5-6, that the prior art of Tomita and Sane, either alone or in combination, do not teach all of the limitations of amended claim 1.  However, as outlined above, Tomita ‘479 teaches where the heat insulating film may be adhesively bonded to target substrate (paragraph 0086) and therefore renders the limitation amended in instant claim 1 to be obvious to one of ordinary skill in the art. 
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM S HORGER whose telephone number is (571)270-5904. The examiner can normally be reached M-F 9:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/KIM S. HORGER/Examiner, Art Unit 1784                                                                                                                                                                                                        

/SETH DUMBRIS/Primary Examiner, Art Unit 1784